650 S.W.2d 67 (1983)
NATIONAL SURETY CORPORATION, Petitioner,
v.
ADRIAN ASSOCIATES, General Contractors, Respondent.
No. C-1581.
Supreme Court of Texas,
May 11, 1983.
Craig A. Eggleston, Dallas, for petitioner.
Canterbury & Elder, W. Kyle Gooch, Dallas, for respondent.

ON MOTION FOR REHEARING
PER CURIAM.
This case involves exclusions in a builder's "all risk" insurance policy. The trial court granted summary judgment for the defendant insurance company, finding no coverage under the policy. The court of appeals reversed and remanded the case for trial. 638 S.W.2d 138.
Because the holding of the court of appeals is in conflict with that in Park v. Hanover, Insurance Company, 443 S.W.2d 940 (Tex.Civ.App.  Amarillo 1969, no writ), we express our approval of the holding in the instant case under the provisions of Rule 483, Tex.R.Civ.P.[1]
The motion for rehearing is overruled.
ROBERTSON, J., not sitting.
NOTES
[1]  Rule 483 provides in part.

In cases of conflict named in subdivision 2 of Art. 1728 of the Revised Civil Statutes of Texas, as amended, the Supreme Court shall grant the application for writ of error, unless it be in agreement with the decisions of the Court of Civil Appeals in the case wherein the application is filed, in which event said Supreme Court shall so state in its order, with such explanatory remarks as may be deemed appropriate.